 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDHUGHES TRANSPORTATION, INC.andINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS ANDWAREHOUSEMEN LOCAL No. 779,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, PETITIONER.Case No.9-RC-2154. July 26, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas M. Sheeran, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, under license from the Interstate CommerceCommission, is exclusively engaged in the transportation by truck ofexplosives, ammunition, and component parts for the United StatesGovernment in 16 States of the United States.At its Richmond,Kentucky, terminal, which alone is involved in this proceeding, theEmployer owns and operates 100 trailers and 31 tractors, the driversof which are herein referred to as Employer-owned equipment opera-tors.In addition, the Employer leases 12 tractors, of which 6 aredriven by their owners, herein called owner-operators, and 6 are drivenby owner-selected or Employer-selected drivers, herein called non-owner-operators.The Employer and the Petitioner, otherwise agreeing that truck-drivers and garage employees at the Employer's Richmond, Kentucky,terminal constitute an appropriate collective-bargaining unit, disagreewith respect, to the inclusion therein of owner-operators and non-owner-operators.The Petitioner would exclude them on the groundthat they are independent contractors; the Employer would includethem on the ground that they are employees of the Employer asdefined in the Act.The parties further disagree with respect to thestatus of the head mechanic, discussed below.Owner-operators and nonowner-operatorsThe owners of the 12 leased tractors lease their tractors to theEmployer pursuant to the provisions of identical equipment leases,109 NLRB No. 75 HUGHES TRANSPORTATION, INC.459which are prepared by the Employer. These leases provide that thelessor (owner) is to pay all license fees and taxes of the State oforigin of the equipment and all operating and maintenance expensesand is to bear the loss of, or damage to, the leased equipment.Thelessee (Employer) is to pay the cost of all equipment license fees,taxes, and charges in the States through which the lessee operates theequipment, except as noted above; is to pay the cost of liability in-surance; 1 and is responsible for losses to the property and personsof others which are not occasioned by the driver's fault.The lessoris required to paint such signs and other information on the leasedequipment as the lessee shall direct, and to remove the same at thetermination of the lease at his own expense; 2 upon the terminationof a lease the lessee is required to return the equipment to the lessor insubstantially the same condition as received, except for ordinary wear,tear, depreciation, and loss or damage thereto.The leases further provide that the leased equipment is to be atall times in the lessee's sole and exclusive possession and control and isto be operated by "drivers or helpers selected, directed, appointed,and discharged by the lessee." The lessees are required to assume andpay the cost of "items properly classified as compensation of driversor helpers as employees."The leases further provide that "if anowner is employed as a driver on the equipment leased from him,"he shall not be entitled to any compensation as an employee wheneverthe leased equipment is not available for operation, unless during suchperiod the owner "in his capacity as an employee" drives other equip-ment or performs other services at the lessee's request, in which eventthe owner shall be paid "the compensation due him for such servicesas an employee."In view of the dangerous nature of the cargo it transports, the Em-ployer is required to use a high degree of care in the selection andcontrol of its drivers.Although owners of the leased tractors mayapply to drive or may recommend others to drive their equipment, theEmployer accepts as drivers only those who have satisfactorily passedphysical examinations and have demonstrated their knowledge of therules and regulations of the Employer and the Interstate CommerceCommission and their ability as drivers. In the event that they donot measure up to these requirements, the Employer may refuse to ac-cept them. In the event that a driver violates the rules or regulationsof the Employer or the Interstate Commerce Commission, the Em-1 Collision insurance, not mandatory under the terms of the leases, is paid for by thelessors.2 All of the tractors have "Hughes Transportation, Inc " with "Charleston, South Caro-lina" or"Richmond, Kentucky" on the cab doors, together with the requisite InterstateCommerce Commission and State markings ; some tractors also have the words "Leased byHughes Transportation, Inc.," with or without the name of the tractor owner 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer may discharge him,and immediately hire a replacement of hisown choosing without notice to the owner of the equipment.All drivers are dispatched on a "first in,first out" basis.All driversare privileged not to drive on occasion,if they do not desire to do so;the privilege stands so long as it is not abused.Should they for anyreason refuse to drive a load when their turn arrives,their names areplaced at the bottom of the dispatcher's list.All drivers are requiredto follow prescribed routes.They are permitted to "swap"loads onlyupon notification to the Employer.Any driver can, with the Em-ployer's permission,drive his tractor to and from his home; no driver,however, is permitted to use the equipment he drives for purposes otherthan those of the Employer.If a leased tractor is under repair, thedriver may at his own request be temporarily assigned to drive an Em-ployer-owned tractor,and for so doing he is compensated in the samemanner as the Employer-owned equipment operators,hereinafter de-scribed; if a leased tractor operator is unable to drive,the Employermay, without notification to the owner,assign an Employer-ownedequipment operator to drive the same.3Basic compensation for all drivers,whether or not they work dur-ing any pay period,is $45 a week,minus tax and employee benefit de-ductions described below.'Payroll checks of Employer-owned equip-ment operators also include the additional amount, if any,by whichthese drivers' mileage earnings(figured at the rate of 6 cents a mileloaded and 4 cents a mile unloaded)exceedsthis figure.Withrespectto leased equipment drivers, on the other hand,bothexcessesanddeficienciesin operators'mileage earnings (figured at the rate of 18cents a mile loaded and 16 cents a mile unloaded),with respect to this$45 figure, are reflected in the separate equipment lease checks paid tothe owners as compensation for the lease of their equipment.Thus,owner-operators,who receive$45 a week in payroll checks as com-pensation for driving,also receive equipment lease checks which varyin amount according to the excess or deficiency of mileage which theyaccumulate as drivers;nonowner-operators likewise receive $45 inpayroll checks as drivers, while the owners receive the equipment leasechecks, figured in the same manner as those of the owner-operators.Whether or not, in the latter case, the nonowner-operator receives anupward or downward adjustment in his compensation to reflect hismileage earnings is entirely the concern of the equipment owner.Asecond point of difference in the compensation of Employer-ownedequipment drivers, as opposed to leased equipment drivers, lies in the8In practice,the Employer,wherever possible, notifies the equipment owner.4The $45 figure is guaranteed to the Employer-owned equipment drivers. InterstateCommerce Commission regulations require all drivers to be listed on the Employer's payroll. HUGHES TRANSPORTATION, INC.461fact that only drivers in the former group participate in the Em-ployer's bonus plan.'For all drivers, the Employer deducts sufficient amounts from theirpayroll checks to cover social security, an Employer-sponsored grouphospitalization and accidentinsuranceplan, and tax withholdings, ifany.Although the Employer deducts State Workmen's Compensa-tion only from the equipment checks it pays out, it totals the wages ofall drivers in order to determine the amount of its contribution to theState.In the recently decidedEldon Millercase,' which our dissenting col-leaguesdeem to be dispositive of the issue herein, the Board consideredthe status under the Act of so-called "conditional sales drivers," who,like the owner-operators in this case, drove equipment which an "em-ployer" was operating pursuant to lease arrangements. In that case,the Board ultimately concluded that the "conditional sales drivers"wereindependent contractors, and were not employees within theAct's meaning. In certain respects, the owner-operators in this caseappear to resemble the "conditionalsalesdrivers" of theEldon Millercase.Thus the owner-operators here, like the "conditional salesdrivers," lease to an "employer" equipment which they themselvesdrive; they, like the "conditional sales drivers," also bear the operat-ing and maintenance expenses of the leased equipment, are responsiblefor repairs to such equipment, and pay various license fees therefor;and their compensation, like that of the "conditional sales drivers,"depends in part upon the extent of their driving.However, there areabsent from this case certain factors which were present in theEldonMillercase, and upon which the Board expressly relied in deciding thelatter case; correlatively, there are present in this case certain im-portant factors which were not present in theEldon Millercase, andwhich we consider to be decisive of the issues presented here.In theEldon Millercase,the Board noted that the express intent ofthe parties was to create an independent contractor relationship.The presence of this factor, said the Board, was a "persuasive reasonfor resolving a close case, . . . in favor of the expressed intent of theparties." °Significantly, no such intent appears in this case.Rather,those clauses of the leases summarized and quoted above, which dealwith the compensation and services of drivers, refer to the drivers as"employees," and for this reason manifest an intention to create an5 The Employer's bonus plan provides additional compensation of 1 cent a mile to Em-ployer-owned equipment operators with 60-day accident-free records.Bonus shares ofdrivers with accident records are accumulated and distributed at Christmas time to alldrivers in this group, whether or not they have accident-free records, in proportion to themileage they have earned.6 Eldon Miller, Inc.,103 NLRB 1627;107 NLRB 5157,7 107 NLRB 557. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer-employee relationship.Again in theEldon Millercase, theBoard noted that the "conditional sales drivers" possessed the kind ofpowers exercised by "employers" with respect to the hiring, firing, andpayment of substitute drivers.And it was this factor which in thelanguage of the Board "rendered vulnerable our original determina-tion that these drivers [the "conditional sales drivers"] are `employees'within the meaning of the Act." 8 Significantly, again, it does not hereappear that the owner drivers in this case possess powers which areusually attributed to employers.To be sure, they may select their sub-stitutes, but, as set forth above, the ultimate power to hire and to re-place the substitutes is vested in the Employer.Indicative of the degree of "control" which the Employer in thiscase exercises over all drivers herein involved is the fact that theleasing of equipment to the Employer does not automatically qualifythe lessor, or his substitute, to drive for the Employer.On the con-trary, the Employer carefully selects all drivers on the basis of theirdriving qualifications-a factor which does not appear to have existedin theEldon Millercase.Similarly, unlike the employer in theEldonMillercase, the Employer, without exception prescribes the routes tobe followed by drivers, and requires that the swapping of loads bedone only by its leave.Again, unlike the employer in theEldonMillercase, the Employer makes social-security deductions and with-holds income-tax payments from the compensation of its drivers.The extent of the control the Employer exercises over the drivers,as well as its almost unqualified exercise of a dominion over the leasedequipment, has convinced us that the factors present herein indica-tive of an "employer-employee" relationship outweigh those indica-tive of an "independent contractor" relationship.Under all the above circumstances, therefore, we find that owner-operators and nonowner-operators are employees of the Employerwithin the meaning of the Act, and we shall therefore include themin the unit herein found appropriate .9The Head MechanicThe head mechanic, also known as the shop foreman, effectivelyrecommends the discharge and discipline of employees.Althoughhe has not recommended increases for employees, his recommenda-tions in this respect would be carried out insofar as reasonable.Wetherefore find that the head mechanic is a supervisor as defined inthe Act, and we shall accordingly exclude him from the unit hereinfound appropriate.8 Ibid.In theEldonMillercase,the Board originally determined that the "conditionalsales drivers" were employees. 103 NLRB 1627,1629-1630.In a supplemental decision,the Board,upon reconsideration, reached the result indicated in the text.107 NLRB 557.9 Cf. Malone Freight Lines, Inc.,106 NLRB 1107, and cases cited therein HUGHES TRANSPORTATION, INC.463We find that all truckdrivers and garage employees at the Em-ployer'sterminalat Richmond, Kentucky, including Employer-ownedequipment operators, owner-operators, and nonowner-operators, butexcluding office clerical employees, plant clerical employees, profes-sionalemployees, guards, all other employees, the head mechanic, dis-patchers, and other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeans of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER and MEMBER PETERSON, dissenting in part :The majority opinion in this case directs an election in a truck-driver unit, and includes therein Employer-owned equipment opera-tors, owner-operators, and nonowner-operators.We disagree withour colleagues as to the inclusion of the owner-operators and non-owner-operators on the ground that their finding that these driversare employees of the Employer is based upon a factual situationwhich appears to closely parallel that involved inEldon Miller, Inc.'0wherein the Board recently found certain truckdrivers to be inde-pendent contractors.It would appear that, in the following respects, the relationshipexisting between the owner-operators and the Employer in the in-stant case is comparable to that existing between the owner leasedrivers and the employer in theEldon Millercase."The owner-operators in this case and the owner lease drivers inEldon Millerown their vehicles outright and operate under leaseagreements with their respective employers, which require the leasedvehicle to be used exclusively in the employer's operations.Neitherlease agreement requires the personal services of the lessor.More-over, it appears that the accepted practice in both cases, in those in-stances where the lessor does not personally drive, has been for thelessor to recommend or select a substitute driver subject to the ap-proval of the employer, thereby leaving to the latter the ultimatepower to hire.The Board in its Supplemental Decision and Order in theEldonMillercase,12 found certain other drivers operating under conditionalsales and lease agreements with the employer also to be independentcontractors.In the following respects, the relationship between boththe owner lease drivers and the "conditional sales drivers" and theemployer inEldon Milleris similar to that existing between theowner-operators and the Employer in this case.10 103 NLRB 1627; 107 NLRB 557.11 103 NLRB 1627.12 107 NLRB 557. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDThe method of compensating the lessor is elastic and based uponthe extent of hauling operations. InEldon Miller,the lessor is com-pensated on a percentage of gross revenue, whereas here the lessorreceives from the Employer a weekly driving payroll check plus anequipment lease check based upon mileage. In both cases, the lessor,in effect, determines the wage of his substitute driver .1-3 InEldonMiller,the lessor's substitute is paid by the lessor.Here, althoughthe substitute receives a flat $45 weekly sum from the Employer,whether or not he receives "an upward or downward adjustment incompensation to reflect his mileage earnings" is entirely the concernof the lessor, thereby leaving to the latter's discretion the total wageto be paid the substitute driver.Like the case at hand, the leasingof equipment to the employer inEldon Millerdoes not automaticallyqualify a substitute to drive for the Employer.Although in eachcase the owner of the equipment may recommend or select a substi-tute, in neither case may any person be hired to drive for the em-ployer without the latter's approval.The lease agreement in bothcases provides the employer with the power to designate routes to befollowed by the drivers, and requires the lessor to pay the necessarylicense fees and all costs of operation of his vehicle, such as main-tenance, repairs, etc.The majority bases its finding of an "employer-employee" rela-tionship upon: (a) "the extent of the control the Employer exercisesover the drivers," and (b) the Employer's "almost unqualified exer-cise of a dominion over the leased equipment."In this respect, it is worthy of note that the Board in its determina-tion inEldon Miller 14found the existence of an independent contrac-tor relationship despite the fact that the employer, under the lease andconditional sales agreements, not only requires that the equipment beused exclusively in the employer's operations (in the immediate casethere is at least one instance where the owner-operator and his sub-stitute received a 60-day leave of absence to operate for another trans-portation firm) and requires the equipment to be parked on companypremises when not in use on company business (here it appears thatthe driver is permitted to take the equipment home when it is not inuse by the Employer), but also retains title to the equipment which isregistered in the company's name, and retains an option to "purchaseany and all of the equipment leased by the agreement" upon a 60-daytermination notice to the "conditional sales driver" (in the instant case13 InEldon Miller,frequently Interstate Commerce Commission regulations necessitatethe hiring of a substitute for the "conditional sales driver"whenever a 24-hour scheduleis in operation.14 The factual situation relating to the provisions of the lease and conditional sales agree-ments noted in the Board's earlier decision (103 NLRB 1627) was not changed by its sub-sequent decision(107 NLRB 557),wherein the status of the "conditional sales drivers" wasfound to be that of independent contractor rather than that of employee of the employer. ELLIMAN STEEL COMPANY465absolute ownership of the equipmentis inthe owner-operator).15Thus, it would appear that the exercise of dominion over the leasedequipment by the employer inEldon Millerexceeds that of the Em-ployer in the instantcase.Furthermore, the lease agreement here doesnot require the personal services of the lessor, whereas, inEldonMiller,except as previously noted, most lease agreements require thatthe owner leasing under conditional sales agreements drive and oper-ate the tractor at all times, thus precluding him from obtaining em-ployment elsewhere.Also, in the instant case, drivers are privilegednot to drive on occasion, whereas, inEldon Miller,the lease agreementobligates the driver to accept all work assignments.Thus, the exist-ence of the various' factors noted above tending to support an inde-pendent contractor relationship in the instant case appear to be evenstronger than those upon which the Board made its independent con-tractor finding regarding the "conditional-, sales drivers" inEldonMiller.In view of the above considerations, we are of the opinion that theowner-operators and nonowner-operators, respectively, are independ-ent contractors and employees of independent contractors.Accord-ingly, we would exclude them from the unit.15Eldon Miller, Inc.,103 NLRB 1627 at 1629-1630.ELLIMAN STEEL COMPANYandHERBERT H. SULZBACH, ATTORNEY ONBEHALF OF EMPLOYEES DESIRING DECERTIFICATION, PETITIONERandLOCAL 985, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT,AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIO.Case No. 7-RD-171.July 26,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an attorney representing employees of the Em-ployer, asserts that the Union is no longer the bargaining representa-tive, as defined in Section 9 (a) of the amended Act, of the employeesdesignated in the petition1We hereby deny the Union'smotion to dismiss the petition on the ground that the Peti.tioner is acting on behalf of another labor organization,Teamsters,Local 299,AFL.As-suming this to be true,the Union's contention is immaterial,as the Act permits a labor109 NLRB No. 77.